— Appeal by defendant from two judgments of the Supreme Court, Kings County (Feldman, J.), *853both rendered October 17, 1983, each convicting him of attempted burglary in the second degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
Defendant failed to preserve the issue of the sufficiency of the plea allocutions for appellate review (People v Pellegrino, 60 NY2d 636; People v Santiago, 100 AD2d 857). In any event, the plea allocution was sufficient (People v Harris, 61 NY2d 9). The sentences imposed, pursuant to agreement and justified by defendant’s noncooperation, were neither unduly harsh nor excessive. Gibbons, J. P., Bracken, O’Connor and Brown, JJ., concur.